       Case 2:19-cv-00870-TS-DAO Document 29 Filed 06/02/20 Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

 GREG TURNER, as legal guardian of S.T.,
 a minor child,

                         Plaintiff,

 v.
                                                     MEMORANDUM DECISION AND
 ALPINE SCHOOL DISTRICT; ALPINE                      ORDER GRANTING IN PART AND
 SCHOOL DISTRICT BOARD OF                            DENYING IN PART DEFENDANTS’
 EDUCATION; SAMUEL Y. JARMAN, in                     PARTIAL MOTION TO DISMISS
 his official capacity as Superintendent of
 Alpine School District; RYAN BURKE, in
 his official capacity as Special Education
 Director of Alpine School District; GARY
 BERTAGNOLE, in his official and                     Case No. 2:19-CV-870 TS
 individual capacity; and JANE DOES 1–3,
 in their official and individual capacities;        District Judge Ted Stewart
 UTAH STATE BOARD OF EDUCATION;
 and SYDNEE DICKSON, in her official
 capacity as the State of Utah Superintendent
 of Public Instruction,

                         Defendants.


       This matter is before the Court on a Partial Motion to Dismiss filed by Defendants Alpine

School District, Alpine School District Board of Education, Samuel Y. Jarman, Ryan Burke, the

Utah State Board of Education, and Sydnee Dickson (collectively, “Defendants”). 1 Subsequent

to filing the Motion, Plaintiff voluntarily dismissed the Utah State Board of Education and

Sydnee Dickson, and all causes of action against them. 2 This leaves Plaintiff’s first, second,




       1
           Defendant Gary Bertagnole has filed an Answer and has not joined in this Motion.
       2
           Docket No. 23.


                                                 1
         Case 2:19-cv-00870-TS-DAO Document 29 Filed 06/02/20 Page 2 of 10




fourth, fifth, and eighth causes of action, and his claims against Defendants Jarman and Burke as

the subject of Defendants’ Motion.

                                           I. BACKGROUND

         Plaintiff Greg Turner is the father and legal guardian of S.T., a minor child. S.T. is a 16-

year-old individual with autism and severe visual impairments. S.T. attended Horizon School,

which is part of the Alpine School District.

         Defendant Gary Bertagnole was the driver of a school bus on which S.T. was a

passenger. Plaintiff alleges that Defendant Bertagnole assaulted S.T. on two separate occasions

in June 2018. Plaintiff brings several claims based on this alleged conduct.

                                II. MOTION TO DISMISS STANDARD

         In considering a motion to dismiss for failure to state a claim upon which relief can be

granted under Rule 12(b)(6), all well-pleaded factual allegations, as distinguished from

conclusory allegations, are accepted as true and viewed in the light most favorable to Plaintiff as

the nonmoving party. 3 Plaintiff must provide “enough facts to state a claim to relief that is

plausible on its face,” 4 which requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” 5 “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’ Nor does a complaint suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” 6



         3
             GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir.
1997).
         4
             Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
         5
             Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         6
             Id. (quoting Twombly, 550 U.S. at 557) (alteration in original).


                                                     2
       Case 2:19-cv-00870-TS-DAO Document 29 Filed 06/02/20 Page 3 of 10




       “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that

the parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.” 7 As the Court in Iqbal stated,

       [o]nly a complaint that states a plausible claim for relief survives a motion to
       dismiss. Determining whether a complaint states a plausible claim for relief will
       . . . be a context-specific task that requires the reviewing court to draw on its judicial
       experience and common sense. But where the well-pleaded facts do not permit the
       court to infer more than the mere possibility of misconduct, the complaint has
       alleged—but it has not shown—that the pleader is entitled to relief. 8

       In considering a motion to dismiss, a district court not only considers the complaint, “but

also the attached exhibits,” 9 the “documents incorporated into the complaint by reference, and

matters of which a court may take judicial notice.” 10 The Court “may consider documents

referred to in the complaint if the documents are central to the plaintiff’s claim and the parties do

not dispute the documents’ authenticity.” 11

                                         III. DISCUSSION

A.     FIRST CAUSE OF ACTION

       Plaintiff’s first cause of action alleges that Defendants failed to modify policies,

practices, or procedures in violation of Title II of the Americans with Disabilities Act (“ADA”).

28 C.F.R. § 35.130(b)(7)(i) provides: “A public entity shall make reasonable modifications in

policies, practices, or procedures when the modifications are necessary to avoid discrimination


       7
           Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991).
       8
           Iqbal, 556 U.S. at 679 (internal citations and quotation marks omitted).
       9
        Commonwealth Prop. Advocates, LLC v. Mortg. Elec. Registration Sys., Inc., 680 F.3d
1194, 1201 (10th Cir. 2011).
       10
            Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
       11
            Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002).


                                                   3
       Case 2:19-cv-00870-TS-DAO Document 29 Filed 06/02/20 Page 4 of 10




on the basis of disability, unless the public entity can demonstrate that making the modifications

would fundamentally alter the nature of the service, program, or activity.”

        Plaintiff alleges that the reasonable modification of policies, practices, or procedures

necessary to avoid discrimination on the basis of disability was additional training. The Tenth

Circuit “has not recognized a failure-to-train claim of discrimination under the ADA, but we

have not foreclosed the possibility.”12

        Assuming such a claim exists, it requires a showing of deliberate indifference. 13

“Deliberate indifference/failure-to-train claims arise in civil rights actions under 42 U.S.C. §

1983. [The Tenth Circuit has] relied on § 1983 decisions in addressing failure-to-train ADA

claims.” 14

        The deliberate indifference standard may be satisfied when the municipality has
        actual or constructive notice that its action or failure to act is substantially certain
        to result in a constitutional violation, and it consciously or deliberately chooses to
        disregard the risk of harm. In most instances, notice can be established by proving
        the existence of a pattern of tortious conduct. In a narrow range of circumstances,
        however, deliberate indifference may be found absent a pattern of unconstitutional
        behavior if a violation of federal rights is a highly predictable or plainly obvious
        consequence of a municipality’s action or inaction, such as when a municipality
        fails to train an employee in specific skills needed to handle recurring situations,
        thus presenting an obvious potential for constitutional violations. 15

        “Only where a failure to train reflects a ‘deliberate’ or ‘conscious’ choice by a

municipality . . . can a city be liable for such a failure . . . .” 16 The fact that additional training


        12
             J.V. v. Albuquerque Pub. Sch., 813 F.3d 1289, 1297 (10th Cir. 2016).
        13
             Id. at 1298; see also City of Canton v. Harris, 489 U.S. 378, 388 (1989).
        14
             J.V., 813 F.3d at 1298.
        15
         Bryson v. City of Okla. City, 627 F.3d 784, 789 (10th Cir. 2010) (quoting Barney v.
Pulsipher, 143 F.3d 1299, 1308 (10th Cir. 1998)).
        16
             City of Canton, 489 U.S. at 389.


                                                     4
       Case 2:19-cv-00870-TS-DAO Document 29 Filed 06/02/20 Page 5 of 10




may have been beneficial is not sufficient. The Supreme Court has made clear that merely

showing that additional training would have been helpful or could have avoided the injury is not

sufficient to establish liability.17 “Such a claim could be made about almost any encounter

resulting in injury, yet not condemn the adequacy of the program to enable officers to respond

properly to the usual and recurring situations with which they must deal.” 18

       Plaintiff makes no allegations that there was a pattern of assaults on disabled students.

Thus, Plaintiff’s claim depends on demonstrating the alleged assaults on S.T. were a highly

predictable or plainly obvious consequence of the alleged failure to better train its bus drivers.

Plaintiff’s allegations do not support such an inference.

       Plaintiff’s Amended Complaint alleges that the school district was aware of S.T.’s

disabilities and proposed steps to ensure that S.T. did not endanger herself. However, the fact

that the school district knew of S.T.’s disabilities and her potential to harm herself hardly shows

that the school district was on notice that additional or better training was necessary.

       Plaintiff also points to the Horizon School Health Plan for S.T., which Plaintiff asserts

requires school personnel to be “trained and deemed competent.” 19 However, Plaintiff fails to

state the entire sentence of the Health Plan, thereby distorting its meaning. The entire sentence

states that, by signing the agreement, S.T.’s parents “acknowledge that some procedures may be

delegated to school personnel that have been trained and deemed competent with the procedure


       17
          Connick v. Thompson, 563 U.S. 51, 68 (2011); City of Canton, 489 U.S. at 391
(“Neither will it suffice to prove that an injury or accident could have been avoided if an officer
had had better or more training, sufficient to equip him to avoid the particular injury-causing
conduct.”).
       18
            City of Canton, 489 U.S. at 391.
       19
            Docket No. 6 Ex. B, at 2.


                                                  5
       Case 2:19-cv-00870-TS-DAO Document 29 Filed 06/02/20 Page 6 of 10




by the school nurse.” 20 Thus, rather that requiring all school personnel to be “trained and

deemed competent” with respect to all matters contained in the Health Plan, this sentence only

relates to certain procedures overseen by the school nurse.

        Finally, Plaintiff provides evidence that the Utah State Board of Education published

guidance, suggesting that local education agencies ensure that bus drivers be aware of each

student with a disability who rides in their vehicles along with other information relevant to their

transportation. However, Plaintiff alleges that this guidance was issued in February 2019,

months after the alleged assaults. Thus, it could not provide notice to the school district about

the need for more or better training. Additionally, “in the absence of any information about the

specific events that precipitated the [guidance], the mere fact of the [guidance] does not establish

that ‘the need for more or different training [was] so obvious, and the inadequacy so likely to

result in the violation of’ Title II or § 504, that the [school district] ‘can reasonably be said to

have been deliberately indifferent to the need’ for such training.” 21 Further, the guidance does

not dictate any special training. It only states that drivers should be aware of those students who

ride in their vehicles that have disabilities. Therefore, this cause of action is dismissed.

B.      SECOND AND FOURTH CAUSES OF ACTION

        Plaintiff’s second and fourth causes of action assert claims under Title II of the ADA and

§ 504 of the Rehabilitation Act. To state a claim under Title II, Plaintiff must allege that (1) she

is a qualified individual with a disability, (2) who was excluded from participation in or denied



        20
             Id.
        21
          Cropp v. Larimer Cty., 793 F. App’x 771, 785 (10th Cir. 2019) (quoting J.V., 813 F.3d
1298) (third alteration in original).


                                                   6
       Case 2:19-cv-00870-TS-DAO Document 29 Filed 06/02/20 Page 7 of 10




the benefits of a public entity’s services, programs, or activities, and (3) such exclusion, denial of

benefits, or discrimination was by reason of a disability.22 To state a claim under § 504, Plaintiff

must prove (1) that she is a “handicapped individual” under the Act, (2) that she is “otherwise

qualified” for the benefit sought, (3) that she was discriminated against solely by reason of her

handicap, and (4) that the program or activity in question receives federal financial assistance. 23

       In response to the Motion to Dismiss, Plaintiff clarifies that his claims are based on the

allegations that “S.T. was in fact effectively denied access to transportation services when ASD

failed to provide training to transportation staff regarding the detailed instructions and

interventions described in S.T.’s Health Plan.” 24 Based upon this statement, these claims are

merely a repackaging of Plaintiff’s first cause of action. They fail for the same reason and must

be dismissed. Moreover, there are no well-pleaded allegations that S.T. was discriminated

against because of her disability.

C.     FIFTH CAUSE OF ACTION

       The regulations promulgated under the Rehabilitation Act provide: “No qualified

handicapped person shall, on the basis of handicap, be excluded from participation in, be denied

the benefits of, or otherwise be subjected to discrimination under any program or activity which

receives Federal financial assistance.” 25 A covered entity may not “[a]fford a qualified

handicapped person an opportunity to participate in or benefit from the aid, benefit, or service




       22
            Robertson v. Las Animas Cty. Sheriff’s Dep’t, 500 F.3d 1185, 1193 (10th Cir. 2007)).
       23
            Cohon ex rel. Bass v. N.M. Dep’t of Health, 646 F.3d 717, 725 (10th Cir. 2011).
       24
            Docket No. 26, at 18.
       25
            34 C.F.R. § 104.4(a).


                                                  7
       Case 2:19-cv-00870-TS-DAO Document 29 Filed 06/02/20 Page 8 of 10




that is not equal to that afforded others;” or “[p]rovide a qualified handicapped person with an

aid, benefit, or service that is not as effective as that provided to others.” 26

        Plaintiff’s claim of unequal and ineffective aid is based on allegations that non-disabled

students were not subject to assaults, as is alleged to have occurred to S.T., and that the school

district consistently reports any instance of assault by its staff against non-disabled students but

failed to do so with respect to S.T. These allegations are both internally inconsistent and

conclusory. Plaintiff offers no facts to support his claims that non-disabled students are not

subject to assault or that the school district regularly reports such assaults. Indeed, if there are no

assaults, there would be nothing for the school district to report. Thus, these allegations are

insufficient to state a claim and this cause of action is dismissed.

D.      EIGHTH CAUSE OF ACTION

        Plaintiff’s eighth cause of action alleges an unlawful seizure under the Fourth

Amendment and a violation of equal protection under the Fourteenth Amendment. Defendants

argue that the alleged assaults do not qualify as seizures under the Fourth Amendment. The

Court need not determine this issue at this stage because Defendants make no argument as to

Plaintiff’s equal protection claim. Thus, even accepting Defendants’ argument, this claim would

not be resolved in its entirety and, therefore, dismissal is not appropriate. 27 However, the Court



        26
             Id. § 104.4(b)(1)(ii)–(iii).
        27
           FTC v. Nudge, LLC, ---F. Supp. 3d---, 2019 WL 7398678, at *13 & nn.121–22 (D.
Utah Dec. 31, 2019) (explaining that partial dismissal of claims is not appropriate under Rule
12(b)(6)); see also BBL, Inc. v. City of Angola, 809 F.3d 317, 325 (7th Cir. 2015) (“A motion to
dismiss under Rule 12(b)(6) doesn’t permit piecemeal dismissals of parts of claims; the question
at this stage is simply whether the complaint includes factual allegations that state a plausible
claim for relief. Summary judgment is different. The Federal Rules of Civil Procedure explicitly
allow for “[p]artial [s]ummary [j]udgment” and require parties to “identif[y] each claim or


                                                    8
       Case 2:19-cv-00870-TS-DAO Document 29 Filed 06/02/20 Page 9 of 10




would note that Plaintiff’s claim may be better analyzed as a violation of substantive due process

under the Fourteenth Amendment. 28 Since the parties have not addressed this issue, the Court

declines to do so.

E.      JARMAN AND BURKE

        Defendants argue that Jarman and Burke are not persons for purposes of § 1983 liability.

The Court need not decide this issue because Plaintiff’s allegations against these two Defendants

fail for a more fundamental reason.

        “Section 1983 does not authorize liability under a theory of respondeat superior.” 29 “The

plaintiff therefore must show an ‘affirmative link’ between the supervisor and the constitutional

violation.” 30

        A plaintiff may therefore succeed in a § 1983 suit against a defendant-supervisor
        by demonstrating: (1) the defendant promulgated, created, implemented or
        possessed responsibility for the continued operation of a policy that (2) caused the
        complained of constitutional harm, and (3) acted with the state of mind required to
        establish the alleged constitutional deprivation. 31

        Plaintiff’s allegations against Jarman and Burke are largely contained in two paragraphs.

Plaintiff alleges:

        5. Defendant SAMUEL Y. JARMAN (“Jarman”), is the Superintendent of ASD,
        and as such is responsible for the administration of all educational services within
        ASD, as well as for the supervision and adequate training of all Associate


defense—or the part of each claim or defense—on which summary judgment is sought.”)
(internal citation omitted).
        28
          Ingraham v. Wright, 430 U.S. 651, 672 (1977); Garcia ex rel. Garcia v. Miera, 817
F.2d 650, 653–54 (10th Cir.1987).
        29
             Brown v. Montoya, 662 F.3d 1152, 1164 (10th Cir. 2011).
        30
         Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760, 767 (10th Cir. 2013)
(quoting Dobbs v. Richardson, 614 F.3d 1185, 1195 (10th Cir. 2010)).
        31
             Dobbs, 614 F.3d at 1199.


                                                 9
      Case 2:19-cv-00870-TS-DAO Document 29 Filed 06/02/20 Page 10 of 10




       Superintendents, administrators, principals, teachers, nurses, bus drivers, para-
       educators, teachers’ aides and other ASD personnel. Jarman is sued in his official
       capacity for equitable relief only.
       6. Defendant RYAN BURKE (“Burke”) is the Special Education Director of ASD.
       Burke is being sued in his official capacity for equitable relief only as the person
       who directly oversaw the implementation or failed implementation of policies
       complained of herein, and for the systemic failure to provide adequate training to
       the ASD personnel whose actions and/or inactions resulted in the unlawful conduct
       herein alleged. 32

       Plaintiff then makes the conclusory allegations that Jarman and Burke acted with

deliberate indifference. 33 These allegations are simply insufficient to state a claim against these

Defendants and they will be dismissed.

                                        IV. CONCLUSION

       It is therefore

       ORDERED that Defendants’ Partial Motion to Dismiss (Docket No. 20) is GRANTED

IN PART AND DENIED IN PART.

       DATED this 2nd day of June, 2020.

                                              BY THE COURT:



                                              Ted Stewart
                                              United States District Judge




       32
            Docket No. 4 ¶¶ 5–6.
       33
            Id. ¶ 21.


                                                 10
